Case 1:20-cv-03710-PAE Document 105 Filed 09/10/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GLENN A. PRATT,

Plaintiff, 20 Civ. 3710 (PAE)
-\-
ORDER
ATALIAN GLOBAL SERVICES INC. et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On August 27, 2021, plaintiff Glenn Pratt filed a letter motion seeking the production of
three due diligence reports, which Pratt alleged had improperly been withheld. Dkt. 100. On
September 1, 2021, defendants responded to the motion, arguing, inter alia, that the reports were
subject to an unwaived privilege. Dkt. 103. On September 8, 2021, the Court directed
defendants to submit the reports for in camera review. Dkt. 104.

The Court has carefully reviewed the reports and the parties’ submissions. The Court
finds that the reports are covered by the attorney-client privilege, and that the privilege has not

been waived. Therefore, Pratt’s motion to compel the production of the reports is denied.

fal A. Cagehinay/

PAUL A. ENGELMA YER
United States District Judge

SO ORDERED.

Dated: September 10, 2021
- New York, New York

 
